DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 2, 8, 9, and 14-16 in the amendment filed on 04/21/2022.
The claims 1-20 are pending.


Response to Arguments
Applicant's arguments filed on 04/21/2022 have been fully considered but they are not persuasive.
A. 	Applicant argue that Abdulhayoglu teaches monitoring for a connection request to a first networked service and then sending an HTTPS request to a second remote service different from the first networked service. 
In reply, the examiner respectfully disagrees.

Abdulhayoglu discloses examining (monitoring) non-secure website 12 (first network service) to retrieve URL of the website 12 while navigating/browsing the website 12. The plugin further attempting to connect over HTTPS to the website 14 associated with digital certificate 16 (second network service) different than the website 12 (paragraph 0026-0029). Abdulhayoglu further discloses the connection with the secure site (website 14) is initiated independent of the browser's connection to the site being viewed (website 12). Both websites are different services of the domain. Accordingly, a plug-in is examining the browsing session to a non-secure 12 website and attempting to connect over HTTPS to a secure website 14 with a digital certificate. Therefore, the cited prior art discloses the argued claim limitations.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11, and 14-19 of copending Application No. 17/143734 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8-11, and 14-19 of copending Application No. 17/143734 contain(s) every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). “Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “a first network service” in line 7 and the limitation “a second remote service” in lines 9-10 which already appears to be different services. However, the use of “first’ and “second” without reciting a “second network service” and a “first remote service” makes it appear to be the same service in the claims.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdulhayoglu (US Publication No. 2010/0275024 A1).
With respect to claim 1, Abdulhayoglu teaches a computing device (Fig. 1a), comprising: at least one processor; a communication interface (interface to Internet/network 10) communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing device to: monitor, by a secure extension of a web browser, outgoing network connections for a connection request to a first networked service (paragraph 0026-0028 disclose a browser extension or plug-in 6 performing URL retrieval based on a user visiting a website via the internet over HTTP; examining each page during browser sessions to retrieve certificate); 
send, via a network based on an indication of the connection request and by the secure extension, a Hypertext Transfer Protocol Secure (HTTPS) request to a second remote service different from the first networked service (paragraph 0026-0029; 0038 disclose the plug-in's 6 attempting to connect over HTTPS initiates a secured connection with the secured version of the site 14 being visited; both websites are different services of the domain), wherein the second remote service is identified in a configuration of the secure extension (paragraph 0038) and wherein the remote service includes a certificate issued by one or more certificate authorities trusted by the secure extension (paragraph 0026-0029 disclose the plug-in's 6 attempt to initiate a secured connection with the secure site 14 prompts the download of the digital certificate 16 associated with the secure site 140); receive, by the web browser, an HTTPS response to the HTTPS request (paragraph 0026-0029 disclose the browser 4 downloads the digital certificate over the internet); identify, by the secure extension and based on a received certificate of the HTTPS response, an indication of certificate invalidity (paragraph 0030-0034 disclose the plug-in 6 retrieves the certificate's information so the downloaded certificate 16 can be examined by the plug-in 6 to check the validity of the certificate) comprising one or more of: an invalid response signature (paragraph 0042); an inactive certificate validity period (paragraph 0015; 0032); a certificate revocation (paragraph 0015; 0035); and an invalid certificate authority; and cause, by the secure extension and via the web browser based on an identified certificate invalidity indication, display of a notification, wherein the notification comprises an indication that communications via the web browser are compromised (paragraph 0030-0034 disclose displaying information/security indicators alerting the user that the browsing session may not be secured or as appropriate).

With respect to claim 2, Abdulhayoglu teaches wherein the instructions, when executed by the at least one processor, cause the computing device to: monitor, by the secure extension, for an expiration of a time duration (paragraph 0043 disclose plug-in checking whether the certificate is revoked or expired), wherein the time duration is defined in the configuration of the secure extension (paragraph 0043); and send, via the network based on an indication of the expiration of the time duration and by the secure extension, the HTTPS request to the remote service (paragraph 0026-0029; 0043).

With respect to claim 3, Abdulhayoglu teaches wherein the instructions, when executed by the at least one processor, cause the computing device to: identify, by the secure extension and based on the received certificate, an indication of certificate validity comprising: a valid response signature, an active certificate validity period, an active certificate, and a valid certificate authority (paragraph 0030-0034; 0038 disclose the plug-in 6 retrieves the certificate's information so the downloaded certificate 16 can be examined by the plug-in 6 to check the validity of the certificate); and cause, by the secure extension and via the web browser based on an identified certificate validity indication, display of a second notification, wherein the second notification comprises an indication that communications via the web browser are secure (paragraph 0030-0034 disclose displaying information/security indicators alerting the user that the browsing session may not be secured or as appropriate).

With respect to claim 4, Abdulhayoglu teaches wherein the instructions, when executed by the at least one processor, cause the computing device to: monitor, by the secure extension and based on the sent HTTPS request, communications received by the web browser for the HTTPS response at the web browser (paragraph 0026-0028; 0038 disclose a browser extension or plug-in 6 performing URL retrieval based on a user visiting a website via the internet over HTTP; continuously checking the certificate validity during browsing sessions, paragraph 0042).

 	With respect to claim 6, Abdulhayoglu teaches wherein the instructions, when executed by the at least one processor, cause the computing device to: generate, by the secure extension, the identified certificate invalidity indication based on an identification of one or more of: the invalid response signature; the inactive certificate validity period; the certificate revocation; and the invalid certificate authority (paragraph 0030-0034 disclose the plug-in 6 retrieves the certificate's information so the downloaded certificate 16 can be examined by the plug-in 6 to check the validity of the certificate).

With respect to claim 7, Abdulhayoglu teaches wherein the configuration of the secure extension is defined by a developer associated with the secure extension or by an enterprise organization associated with the computing device (paragraph 0043 disclose user configuring the plug-in to display only security indicators or no indicators).

The limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 9, Abdulhayoglu teaches monitoring, by the secure extension, for an activation of the web browser (paragraph 0042); and sending, via the network based on an indication of the activation of the web browser and by the secure extension, the HTTPS request to the remote service (paragraph 0042).

The limitations of claim 10 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 11 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 14, Abdulhayoglu teaches wherein the remote service is accessible via network and wherein the remote service is hosted at a server computing device (Fig. 1a; paragraph 0029).

The limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 16, Abdulhayoglu teaches wherein the networked service is an HTTPS service or a configured service (paragraph 0029), wherein the configured service is identified in the configuration of the secure extension (paragraph 0043), and wherein the configuration of the secure extension is defined by a developer associated with the secure extension or by an enterprise organization associated with the computing device (paragraph 0043).

The limitations of claim 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abdulhayoglu (US Publication No. 2010/0275024 A1) in view of Adams (EP 2854 365 A1).
With respect to claim 5, Abdulhayoglu discloses the claimed subject matter as discussed above except wherein the instructions, when executed by the at least one processor, cause the computing device to: deactivate, based on the identified certificate invalidity indication, the web browser.
However, Adams teaches wherein the instructions, when executed by the at least one processor, cause the computing device to: deactivate, based on the identified certificate invalidity indication, the web browser (paragraph 0050-0052 disclose closing the browser indicating that the certificate is invalid) in order to prevent a compromised session (paragraph 0052). Therefore, based on Abulhayoglu in view of Adams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Adams to the system of Abdulhayoglu in order to prevent a compromised session.

The limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
7/11/2022